DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of January 21, 2022.

Claims 21 and 22 have been added.

Applicant’s amendment to claim 4 overcomes the previously presented objection thereto.

Applicant’s amendment to claim 11 has removed the 35 USC 112(f) functional language of “a mechanical attachment means”, “a magnetic attachment means”, “an electromagnetic attachment means”, and “a chemical attachment means”.

Applicant’s amendment to claims 1, 4, 8, 9, 10, 11, 14-16, and 18 overcomes the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claims 1 and 18 overcomes the respective 35 USC 102(a)(1) and 103 rejections thereof.  It is noted that Applicant indicated that the amendment to claims 1 and 18 was an incorporation of claim 12 however the language added was not the same as that 

Response to Arguments
Applicant’s arguments with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive; said rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 has been amended to require that the “attachment means [be] configured to be removably attachable”.  Claim 11 has been amended to recite a list of possible attachment means including, but not limited to, “permanent adhesive”.  However, the last paragraph on page 10 of the original disclosure defines “removable” as various means where “the object is not attached by welding or any other means not intended to allow the object to be detached.”  A permanent adhesive would not allow an object to be detached.  As such, the requirement of claim 11, as amended and with respect to amended claim 1 that the removably attached attachment means be a permanent adhesive is considered new matter.  The original disclosure fails to provide support for a permanent adhesive being an attachment means that is removable attached and thus Applicant has failed to demonstrate possession of this limitation at the time of filing.  

Allowable Subject Matter
Claims 1-10 and 12-22 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1 and 18:  The prior art of record fails to disclose or suggest a maintenance devices that includes a plurality of holding guides with attachment means, wherein the attachment means are configured to be removably attachable to an inner wall of a tubular member as recited in the claimed combination and method. 

Regarding claims 2-10, 12-17, and 19-22:  These claims are considered allowable due to their dependence on claims 1 or 18. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/1/2022